DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on May 17, 2022.  
Claims 1-13, 15-16, and 21-25 are currently pending and have been examined.
Claims 14 and 17-20 have been canceled by the applicant. 
This action is made Non-FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 8, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 US.C. 103 based on Curlander and Stein in respect to teaching road condition density have been fully considered and but have been found unpersuasive. The applicant states that “Curlander only discloses data about road hazards, with no suggestion that the road hazards somehow correlate to density of road conditions. At most, Curlander may include data that indicates a road hazard exists, but not a density or a concentration of the road hazards”. The examiner respectfully disagrees, as Curlander teaches “the vehicle state 187 can represent a map of the location of the vehicle 105 and the location of other vehicles 105 that are using the roadway 104.” Curlander (column 11, lines 19-22) which shows that the vehicle state is a map with the locations of the vehicle other vehicles. Curlander then states “The vehicle state 187 can also include data about road hazards and other road conditions observed or detected by the camera 175, drive system 163, radar system 181, or other sensors associated with the vehicle 105” Curlander (column 11, lines 22-26) meaning detected road hazards and conditions are also included on the vehicle state map. “The state update 107 can also include information about the location of road hazards associated with a roadway 104 that is being used by the vehicle 105. For example, the state update 107 can identify potholes, icy or slippery conditions, road construction, lane closures, or other obstructions in a roadway 104.” Curlander (column 13, lines 56-61) shows that the information provided to the user’s vehicle includes the locations of the road hazards on the roadway. If a user is looking at the vehicle state map, which shows information such as other vehicles and the location of detected road hazards and conditions, a user would be able to determine a density of road hazards and conditions by viewing them on a map. If there were many road hazards and conditions located in one area, a user would be able to determine that that location has a high density of road hazards and conditions. A concentration of road hazards and conditions would be easily identifiable on a condition map of a roadway. The road hazards and conditions are not only determined by the user’s vehicle, but other vehicles, sensors, and cameras in the area as shown in Curlander where “the vehicle 105 can maintain a state or status that reflects its worldview of the roadway 104, including the location of vehicles 105 in its vicinity, weather conditions, roadway conditions, and other data, that includes information gathered from sources other than its own sensors, such as other vehicles 105 and other sensors that are in communication with the roadway management system 115.” Curlander (column 4, lines 46-52), so the information the vehicle receives regarding the road hazards and conditions would cover a wider area of a roadway. Accordingly, the 35 U.S.C. 103 rejection is maintained. See detailed rejection below. 
Applicant’s arguments, see page 9, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 US.C. 103 based on Curlander and Stein in respect to teaching transmitting instructions to a vehicle have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s amendments with respect to claims 1, 8, and 15 has overcome the 35 U.S.C. 103 rejection based on Curlander and Dahlgren. Therefore, the amendments to the claims and added claims necessitated the new ground(s) of rejection (See Below). Upon further search and consideration, the claims 1, 8, and 15 are rejected under 35 U.S.C. 103 based on Curlander et al. (US 10048700 B1) in view of Stein et al. (US 10872433 B2) in further view of Tao et al. (US 20190202476 A1). See detailed rejection below. 
Applicant's arguments, see page 9, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 US.C. 103 based on Curlander and Stein in respect to teaching determining the probability of the road condition based on characteristics of the road condition and likelihood of another vehicle hitting the road condition have been fully considered but they are not persuasive. Applicant argues that “Stein only generally describes tracking movement of objects. (31, 56). However, Stein does not mention correlation or causation of movement among objects, but merely, tracks changes in pixels across images. Stein fails to specify a likelihood of a third vehicle hitting a road condition and determining a probability of the road condition moving based on a likelihood of a third vehicle hitting the road condition”. The examiner respectfully disagrees because Stein, while focusing on image tracking or surrounding vehicles and road conditions, Stein also teaches determining how the surrounding environment, such as other vehicles, can effect road conditions. For example, Stein teaches “the presence and positioning of other vehicles (including bicycles and motorcycles, for example) may be assessed. The splash range assessment may be used to determine whether the oncoming vehicle (from any direction) will enter the splash range of the host vehicle in a manner which may impede visibility for the oncoming vehicle. Similarly, the splash range assessment may be used to determine whether the host vehicle will enter the splash range of the oncoming vehicle in a manner which may impede visibility for the host vehicle.” Stein (column 26, lines 6-15), in which the puddle is being considered as a road condition, and the user’s vehicle is determining the movement of the road condition, or how much it will splash, based on its characteristics as a puddle and when a second vehicle hits it which is seen in “the splash range may be estimated, such as based on the size of the puddle, the speed of the vehicle, etc.” Stein (column 26, lines 4-5). “The splash range assessment may make use of various characteristics of the host vehicle or of the oncoming vehicle to assess the splash range and its effects on the vehicles involved. The vehicle detection and assessment may be used to computationally determine the degree of preference for taking evasive action in the control of the autonomous vehicle to avoid splashing the oncoming vehicle or to avoid being splashed by an oncoming vehicle.” Stein (column 26, lines 15-23) shows that Stein is not only tracking the movement of objects, but using a variety of sensors to compute the interaction between a road condition and other vehicles based on the measured parameters of the road condition and other vehicles. Accordingly, the 35 U.S.C. 103 rejection is maintained. See detailed rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 15, 21, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curlander et al. (US 10048700 B1) in view of Stein et al. (US 10872433 B2) and Tao et al. (US 20190202476 A1).
Regarding claims 1, 8, 15, 21, 23, and 25:
With respect to claim 1, 8, and 15, Curlander teaches:
detecting, by a detecting vehicle, using one or more sensors, a road condition; (“An autonomous vehicle can navigate roadways by relying upon one or more sensors with which the vehicle is equipped. The one or more sensors aid a vehicle controller in navigating the vehicle through roadways to a destination as well as for detection of obstacles and other vehicles in a roadway. Sensors can also facilitate detection of conditions that may affect how a vehicle should be operated” (column 1, lines 7-14))
identifying the road condition using a component; (“the roadway management system 115 can employ various image recognition techniques upon imagery or video captured by cameras 113 that are positioned on the roadway 104 to identify road hazards, assess traffic conditions, and/or identify other environmental conditions” (column 4, lines 3-8)) 
generating road condition information by generating a map comprising a density of the road condition with other road conditions based on a location of the road condition and locations of the other road conditions, wherein the map illustrates a concentration of the road condition with the other road conditions; (“the vehicle state 187 can represent a map of the location of the vehicle 105 and the location of other vehicles 105 that are using the roadway 104. The vehicle state 187 can also include data about road hazards and other road conditions observed or detected by the camera 175, drive system 163, radar system 181, or other sensors associated with the vehicle 105.” (column 11, lines 19-22). This system can generate a map from the specific data and location or road hazards and conditions, therefore displaying a plurality of the road conditions located on a road map. Because the system as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product where the map illustrates the concentration of the road conditions. “The state update 107 can also include information about the location of road hazards associated with a roadway 104 that is being used by the vehicle 105. For example, the state update 107 can identify potholes, icy or slippery conditions, road construction, lane closures, or other obstructions in a roadway 104.” Curlander (column 13, lines 56-61) shows that the information provided to the user’s vehicle includes the locations of the road hazards on the roadway. If a user is looking at the map, which shows information such as other vehicles and the location of detected road hazards and conditions, a user would be able to determine a density of road hazards and conditions by viewing them on a map). 
determining an effect of the road condition on other vehicles; (“the roadway management system 115 can detect obstructions, potholes or other issues with the roadway 104 based upon an analysis of imagery or video from various cameras. As another example, the roadway management system 115 can identify the presence of other vehicles 105 on the roadway that may present a risk of an imminent collision based upon an analysis of imagery obtained from cameras on the roadway 104 or integrated into a vehicle 105.” (column 4, lines 8-16), “the vehicle 105, or an autonomous vehicle controller 160 that is controlling the vehicle 105, can obtain environmental data 106 about its surroundings from various sensors with which the vehicle 105 is equipped. For example, the vehicle 105 can capture data about whether other vehicles 105 are in its vicinity or in close proximity to the vehicle 105… Environmental data 106 can also include information captured by the vehicle 105 or its sensors about street signs, roadway characteristics, events that are detected on the roadway by the vehicle 105 (e.g., collisions, debris, or other unexpected conditions), blockages or obstructions on the roadway, detours, weather related events (e.g., ice, snow, flooding, downed trees, etc.), traffic conditions, or any other conditions affecting a roadway 104 that can be detected by the vehicle 105 or its sensors.” (column 3, lines 3-19)). This shows the system works where any car collects environmental data, and then determines if it effects the user’s vehicle as well as other vehicles that are identified. 
determining a second vehicle within a threshold proximity of the road condition; (“The state update 107 can include select environmental data 106 from other vehicles 105 that are in proximity to the vehicle 105 or in other locations on the roadway 104. The state update 107 can also include environmental data 106 about the location and speed of other vehicles 105, road conditions observed by the sensors in the other vehicles 105, information about a destination of the other vehicles 105 on the roadway 104, or any other sensor data captured as environmental data 106 by other vehicles 105.” (column 4, lines 31-40)) 
estimating an effect of the road condition on the second vehicle; (“the roadway management system 115 can detect obstructions, potholes or other issues with the roadway 104 based upon an analysis of imagery or video from various cameras. As another example, the roadway management system 115 can identify the presence of other vehicles 105 on the roadway that may present a risk of an imminent collision based upon an analysis of imagery obtained from cameras on the roadway 104 or integrated into a vehicle 105.” (column 4, lines 8-16), “the vehicle 105, or an autonomous vehicle controller 160 that is controlling the vehicle 105, can obtain environmental data 106 about its surroundings from various sensors with which the vehicle 105 is equipped. For example, the vehicle 105 can capture data about whether other vehicles 105 are in its vicinity or in close proximity to the vehicle 105… Environmental data 106 can also include information captured by the vehicle 105 or its sensors… or any other conditions affecting a roadway 104 that can be detected by the vehicle 105 or its sensors.” (column 3, lines 1-19)). This shows the system works where any car collects environmental data, and then determines if it effects the user’s vehicle as well as other vehicles that are identified. 
Curlander does not teach, but Stein teaches: 
determining a probability of the road condition moving based on a characteristic of the road condition and a likelihood of a third vehicle hitting the road condition; (“In an example, such areas of residual motion may also be used to determine movement, such as by another vehicle, pedestrian, moving debris, etc.” (column 7, lines 57-60), “This type of modeling tracks the movement of pixels between sequential images to infer aspects of the environment, such as how the vehicle is moving, how other vehicles are moving, how objects (e.g., people, animals, balls, etc.) are moving, obstacles in the road, etc.” (column 3, lines 29-34), “Understanding and modeling the moving, or potentially moving, pedestrian 110 or vehicle 112 may similarly enable vehicle control changes or driver alerts to avoid hitting them” (column 5, lines 25-27), “Image-capture sensors that are implemented with one or more cameras are particularly useful for object detection and recognition” (column 1, lines 41-43), “the presence and positioning of other vehicles (including bicycles and motorcycles, for example) may be assessed. The splash range assessment may be used to determine whether the oncoming vehicle (from any direction) will enter the splash range of the host vehicle in a manner which may impede visibility for the oncoming vehicle. Similarly, the splash range assessment may be used to determine whether the host vehicle will enter the splash range of the oncoming vehicle in a manner which may impede visibility for the host vehicle.” Stein (column 26, lines 6-15). This shows that the sensor system is able to sense and track moving debris and other moving obstacles that it has identified on the roadway in addition to being capable of tracking the movement of surrounding vehicles as well as how they interact with each other based on measured parameters. Thus, it would have been obvious to a person of ordinary skill in the art to track the surrounding vehicles hitting the road condition because the system as claimed has the properties predicted by the prior art. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Curlander’s vehicle state information system and Stein’s moving obstacle sensors because (“The moving/not-moving classification may be used, for example, to improve a host vehicle's ability to better choose accident avoidance actions” See Stein (column 5, lines 7-9)). 
Curlander and Stein do not teach, but Tao teaches: 
selectively transmitting, by the detecting vehicle to the second vehicle, first instructions to change a velocity of the second vehicle while the second vehicle is approaching the road condition based on the estimated effect, and any two selected from a group consisting of: a weight, a ground clearance, and a wheel size of the second vehicle; (“One function is Obstacle in Lane Warning (OILW). The OILW refers to a case where when an autonomous vehicle (AV) detects a presence of an obstacle (such as falling rock, littered object, dead branch, etc.) in the front lane while the AV is running, and thus determines a presence of a risk of collision, it warns a rear host vehicle (HV) by transmitting information of the obstacle (size, position, type, and etc.) thereto” [0089], “As shown in FIG. 2, when the detection device of the first vehicle 11 detects the presence of an obstacle 13 in the front lane of the first vehicle 11, the first vehicle 11 transmits information of the obstacle detected by the detection device to the second vehicle 12” [0101], “the performing an obstacle warning on the second vehicle according to the information of the obstacle includes: if it is determined that the second vehicle may collide with the obstacle according to the information of the obstacle and vehicle information of the second vehicle” [0112] This shows that a vehicle detects an obstacle and can transmit information to a second vehicle that is also approaching the obstacle. Also, Tao shows “the follow-up driving instruction includes identification information, a vehicle speed, driving intention information, a vehicle attribute (e.g., physical size and weight) of the vehicle 252, a safe distance for the follow-up driving of vehicle 251, and the maximum vehicle speed. The OBU of the vehicle 251 controls the host vehicle, i.e., the vehicle 251, to drive following the front vehicle, i.e., vehicle 252, through the intersection in front according to the follow-up driving instruction, and a driving behavior, i.e., acceleration, deceleration of the front vehicle, i.e., the vehicle 252 detected by the V2V message or its own sensor” [0316] Although this example does not include a road condition, it does show that a vehicle can send instructions to a second vehicle to control the vehicle speed. This also shows that the vehicle size and weight, can be utilized in instructions to control a second vehicle and that the vehicle has the ability to determine physical parameters of both the road condition and other vehicles. Thus, it would have been obvious to a person of ordinary skill in the art to transmit instructions to a second vehicle to change a velocity when a second vehicle is approaching a road condition because the system as claimed has the properties predicted by the prior art.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Curlander’s vehicle state information system and Stein’s moving obstacle sensors with Tao’s vehicle to vehicle transmission system because (“the front vehicle notifies the subsequent vehicle of the obstacle in the lane immediately, which facilitates the driver to handle the situation in advance, improves the vehicle's ability to sense the obstacle and prevents the collision from occurring..” See Tao [0025]). 

With respect to claim 21, Curlander in combination with Stein and Tao, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Curlander, Stein, and Tao teaches a vehicle state information system with moving obstacle detection of claim 1. Curlander further teaches: 
determining a fourth vehicle that has a capability of improving the road condition; (“a vehicle 105 may be equipped with snowplow or salt dispensing equipment to assist with winter weather road conditions. In this way, when dispatching resources or other vehicles 105 to remediate road hazards or assist a vehicle 105 in need of assistance, the roadway management system 115 can do so by tasking a nearby vehicle 105 with the appropriate operational capabilities.” (column 8, lines 61-67)) 
generating second instructions to improve the road condition; (““The roadway management system 115 can identify possible road hazards from the roadway status 148 and initiate remediation of the road hazard. In some instances, the roadway management system 115 can generate alerts to certain users or groups of users about a particular road hazard” (column 8, lines 12-17)) 
transmitting the second instructions to the fourth vehicle to improve the road condition; (“the roadway management system 115 can generate alerts to certain users or groups of users about a particular road hazard… the roadway management system 115 can submit a request for remediation of a road hazard by identifying the location of the road hazard by a remediation resource. A remediation resource can include, for example, a salt dispensing vehicle, an emergency vehicle, a road repair vehicle or team, or other appropriate remediation resource. The road hazard data 149 can also include the status of remediation of a particular road hazard.” (column 8, lines 12-25)) 

With respect to claim 23, Curlander in combination with Stein and Tao, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Curlander, Stein, and Tao teaches a vehicle state information system with moving obstacle detection of claim 1. Curlander further teaches wherein the selectively transmitting of the first instructions comprises causing an electronic sign to be generated and displayed to the second vehicle to inform the second vehicle regarding the road condition and instruct the second vehicle to slow down; (“the roadway management system 115 can generate alerts to certain users or groups of users about a particular road hazard. (column 8, lines 15-17), “the state update 107 can identify potholes, icy or slippery conditions, road construction, lane closures, or other obstructions in a roadway 104. In one embodiment, the autonomous vehicle controller 160 can generate a routing instruction that adjusts the speed, steering, or routing of the vehicle 105 based upon the location of road hazards identified in the state update 107.” (column 13, lines 56-65), “the roadway management system 115 can detect an imminent collision if external factors, such as road construction, obstruction, or other factors, may cause the two vehicles 105a and 105b to eventually veer towards one another. In one example, in response to the collision alerts 108a, 108b, one or both of the vehicles 105a, 105b, can generate a routing instruction that causes the vehicle 105a, 105b to avoid the collision. For example, vehicle 105a can swerve or stop to avoid colliding with vehicle 105b.” (column 5, lines 29-36). This shows that the user’s vehicle is capable of both sensing road conditions that can affect itself and other vehicles, as well as generate alerts and routing instructions that can be transmitted to other vehicles that could be affected by road conditions. 

With respect to claim 25, Curlander in combination with Stein and Tao, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Curlander, Stein, and Tao teaches a vehicle state information system with moving obstacle detection of claim 1. Curlander further teaches selectively transmitting, by the detecting vehicle to the second vehicle, second instructions to remedy the road condition based on the density of the road condition; (“The roadway management system 115 can identify possible road hazards from the roadway status 148 and initiate remediation of the road hazard. In some instances, the roadway management system 115 can generate alerts to certain users or groups of users about a particular road hazard… A remediation resource can include, for example, a salt dispensing vehicle, an emergency vehicle, a road repair vehicle or team, or other appropriate remediation resource.” (column 8, lines 12-23), “the vehicle state 187 can represent a map of the location of the vehicle 105 and the location of other vehicles 105 that are using the roadway 104. The vehicle state 187 can also include data about road hazards and other road conditions observed or detected by the camera 175, drive system 163, radar system 181, or other sensors associated with the vehicle 105.” (column 11, lines 19-22). This system can generate a map of road hazards and conditions, therefore showing the density of them in an area.
While Curlander does teach second vehicles being sent instructions to remedy road conditions, Curlander does not teach the transmitting instructions from a detecting vehicle, however, Tao teaches “As shown in FIG. 2, when the detection device of the first vehicle 11 detects the presence of an obstacle 13 in the front lane of the first vehicle 11, the first vehicle 11 transmits information of the obstacle detected by the detection device to the second vehicle 12” [0101]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Curlander’s vehicle state information system and Stein’s moving obstacle sensors with Tao’s vehicle to vehicle transmission system because (“the front vehicle notifies the subsequent vehicle of the obstacle in the lane immediately, which facilitates the driver to handle the situation in advance, improves the vehicle's ability to sense the obstacle and prevents the collision from occurring..” See Tao [0025]). 

Claims 2-7, 9-13, 16, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curlander et al. (US 10048700 B1) in view of Stein et al. (US 10872433 B2), Tao et al. (US 20190202476 A1), and Dahlgren et at. (US 7421334 B2). 
Regarding claims 2-7, 9-13, 16, 22, and 24: 
With respect to claim 2, Curlander in combination with Stein and Tao, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Curlander, Stein, and Tao teaches a vehicle state information system with moving obstacle detection of claim 1. Curlander further teaches:
transmitting the road condition information such that the road condition information is receivable by the subset of the other vehicles; (“the roadway management system 115 can generate a state update 107 that is transmitted to the autonomous vehicle controller 160 via the network 110. The state update 107 can include select environmental data 106 from other vehicles 105 that are in proximity to the vehicle 105 or in other locations on the roadway 104. The state update 107 can also include environmental data 106 about the location and speed of other vehicles 105, road conditions observed by the sensors in the other vehicles 105” (column 4, lines 31-37)) 
However, Curlander, Stein, and Tao do not teach but Dahlgren teaches determining a subset of the other vehicles that will be affected by the road condition; (“the processing tasks will examine the event information to determine its relevance or relationship to the interests of any other user or party within the client or subscriber environment of the overall system… for example, an event indicator transmitted from the onboard system of exemplary vehicle A may be of interest to vehicle B based on a comparison of the location indicator correlated to the detected event from vehicle A relative to the planned or expected travel route of vehicle B” (column 7, lines 37-45)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Curlander’s vehicle state information system, Stein’s moving obstacle sensors, and Tao’s vehicle to vehicle transmission system with Dahlgren’s on-board information analysis to be (“effective in dynamically monitoring roadway assets, roadway conditions, and traffic utilization in a manner that produces meaningful and reliable information useful in enabling users to optimally navigate the roadways, and in providing stewards of the roadway infrastructure the opportunity to determine the best manner to maintain, manage, design, enforce, and improve the roadways.” See Dahlgren (column 1, lines 31-38)). 

With respect to claims 3, 9, and 16, Curlander in combination with Stein, Tao, and Dahlgren, as shown in the rejection above, discloses the limitations of claims 2, 8, and 15.
The combination of Curlander, Stein, Tao, and Dahlgren teaches a vehicle state information system with moving obstacle detection and on-board information analysis of claims 1, 8, and 15. Curlander further teaches:
wherein determining the effect of the road condition on the other vehicles comprises determining a lane of the road condition; (“The roadway management system 115 can also determine whether obstructions, damage or other factors are affecting road conditions of one or more lanes within a roadway segment.” (32), “The roadway status 148 reflects traffic conditions, weather conditions, and whether there are lane closures or other forms of road construction or obstructions that may affect how vehicles 105 should be assigned to lanes within the roadway.” (column 5, lines 7-9)) 
wherein the subset of the other vehicles is selected based at least on one of a proximity of the other vehicles to the road condition, the effect of the road condition on the other vehicles, and an ability of the other vehicles to improve the road condition; (“the roadway management system 115 can generate alerts to certain users or groups of users about a particular road hazard. In other instances, the roadway management system 115 can submit a request for remediation of a road hazard by identifying the location of the road hazard by a remediation resource. A remediation resource can include, for example, a salt dispensing vehicle, an emergency vehicle, a road repair vehicle or team, or other appropriate remediation resource” (column 8, lines 12-23)) 
However, Curlander, Stein, and Tao do not teach but Dahlgren teaches further comprising determining at least one of a size or a severity of the road condition; (“The data may be indicative of conditions relating to the vehicle, roadway infrastructure, and roadway utilization, such as vehicle performance, roadway design, roadway conditions, Vehicle weights, and traffic levels. The detection of an event may signify abnormal, substandard, or unacceptable conditions prevailing in the roadway, vehicle, or traffic” (column 2, lines 12-19)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Curlander’s vehicle state information system, Stein’s moving obstacle sensors, and Tao’s vehicle to vehicle transmission system with Dahlgren’s on-board information analysis to “improve the condition, capacity, safety and security of the roadways for the traveling public and improve the operation and efficiency of responsible agencies.” See Dahlgren (column 24, lines 8-11).

With respect to claim 24, Curlander in combination with Stein and Tao, as shown in the rejection above, discloses the limitations of claim 8. 
The combination of Curlander, Stein, and Tao teaches a vehicle state information system with moving obstacle detection and on-board information analysis of claim 8. Curlander, Stein, and Tao do not teach but Dahlgren further teaches the computer further configured to determine a subset of the other vehicles that will be affected by the road condition and the detecting vehicle further configured to transmit the road condition information such that the road condition information is receivable by a subset of other vehicles; (“the processing tasks will examine the event information to determine its relevance or relationship to the interests of any other user or party within the client or subscriber environment of the overall system… for example, an event indicator transmitted from the onboard system of exemplary vehicle A may be of interest to vehicle B based on a comparison of the location indicator correlated to the detected event from vehicle A relative to the planned or expected travel route of vehicle B” (column 7, lines 37-45), “a communication from a vehicle environment includes event information signifying the occurrence of an event related to roadway utilization (e.g., traffic flow or levels), travel safety (e.g., hazards, foreign or alien objects in the roadway), roadway condition (e.g., dangerous surface conditions), or roadway infrastructure/design (e.g., deficient or missing traffic control features), the central facility 12 makes a decision or determination if such event indicators are relevant to any other vehicle in the network.” (column 5, lines 4-13)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Curlander’s vehicle state information system, Stein’s moving obstacle sensors, and Tao’s vehicle to vehicle transmission system with Dahlgren’s on-board information analysis to be (“effective in dynamically monitoring roadway assets, roadway conditions, and traffic utilization in a manner that produces meaningful and reliable information useful in enabling users to optimally navigate the roadways, and in providing stewards of the roadway infrastructure the opportunity to determine the best manner to maintain, manage, design, enforce, and improve the roadways.” See Dahlgren (column 1, lines 31-38)). 

With respect to claim 10, Curlander in combination with Stein, Tao, and Dahlgren, as shown in the rejection above, discloses the limitations of claim 24. 
The combination of Curlander, Stein, Tao, and Dahlgren teaches a vehicle state information system with moving obstacle detection and on-board information analysis of claim 24. Curlander further teaches wherein the subset of the other vehicles is selected based at least on one of a proximity of the other vehicles to the road condition, the size of the effect of the road condition on the other vehicles, and an ability of the other vehicles to improve the road condition; (“the roadway management system 115 can generate alerts to certain users or groups of users about a particular road hazard. In other instances, the roadway management system 115 can submit a request for remediation of a road hazard by identifying the location of the road hazard by a remediation resource. A remediation resource can include, for example, a salt dispensing vehicle, an emergency vehicle, a road repair vehicle or team, or other appropriate remediation resource” (column 8, lines 12-23)) 

With respect to claims 4 and 11, Curlander in combination with Stein, Tao, and Dahlgren, as shown in the rejection above, discloses the limitations of claims 3 and 10. 
The combination of Curlander, Stein, Tao, and Dahlgren teaches a vehicle state information system with moving obstacle detection and on-board information analysis of claims 3 and 10. Curlander further teaches wherein the road condition includes at least one of a debris, a dysfunctional sign, or a decaying infrastructure; (“Environmental data 106 can also include information captured by the vehicle 105 or its sensors about street signs, roadway characteristics, events that are detected on the roadway by the vehicle 105 (e.g., collisions, debris, or other unexpected conditions), blockages or obstructions on the roadway, detours, weather related events (e.g., ice, snow, flooding, downed trees, etc.), traffic conditions, or any other conditions affecting a roadway 104 that can be detected by the vehicle 105 or its sensors” (column 3, lines 10-19)) 

With respect to claims 5 and 12, Curlander in combination with Stein, Tao, and Dahlgren, as shown in the rejection above, discloses the limitations of claims 3 and 10. 
The combination of Curlander, Stein, Tao, and Dahlgren teaches a vehicle state information system with moving obstacle detection and on-board information analysis of claims 3 and 10. Curlander further teaches: 
wherein the road condition information further comprises instructions to improve the road condition and a picture of the road condition; (“the roadway management system 115 can employ various image recognition techniques upon imagery or video captured by cameras 113 that are positioned on the roadway 104 to identify road hazards, assess traffic conditions, and/or identify other environmental conditions.” (column 4, lines 3-8), “The roadway management system 115 can identify possible road hazards from the roadway status 148 and initiate remediation of the road hazard. In some instances, the roadway management system 115 can generate alerts to certain users or groups of users about a particular road hazard… A remediation resource can include, for example, a salt dispensing vehicle, an emergency vehicle, a road repair vehicle or team, or other appropriate remediation resource.” (column 8, lines 12-23)) 
further comprising receiving a confirmation from at least one of the other vehicles; (“upon dispatching of a resource to remediate a road hazard, the roadway management system 115 can designate the road hazard as an active road hazard until receipt of confirmation that the road hazard has been remediated from a remediation resource” (column 8, lines 26-30)) 

With respect to claims 6 and 13, Curlander in combination with Stein, Tao, and Dahlgren, as shown in the rejection above, discloses the limitations of claims 5 and 12. 
The combination of Curlander, Stein, Tao, and Dahlgren teaches a vehicle state information system with moving obstacle detection and on-board information analysis of claims 5 and 12. Curlander further teaches wherein the instructions to improve the road condition comprises an instruction to change a velocity of one of the other vehicles as the one of the other vehicles approaches the road condition; (“The state update 107 can also include information about the location of road hazards associated with a roadway 104 that is being used by the vehicle 105. For example, the state update 107 can identify potholes, icy or slippery conditions, road construction, lane closures, or other obstructions in a roadway 104. In one embodiment, the autonomous vehicle controller 160 can generate a routing instruction that adjusts the speed, steering, or routing of the vehicle 105 based upon the location of road hazards identified in the state update 107” (column 13, lines 56-65), “the roadway management system 115 can detect an imminent collision if external factors, such as road construction, obstruction, or other factors, may cause the two vehicles 105a and 105b to eventually veer towards one another. In one example, in response to the collision alerts 108a, 108b, one or both of the vehicles 105a, 105b, can generate a routing instruction that causes the vehicle 105a, 105b to avoid the collision. For example, vehicle 105a can swerve or stop to avoid colliding with vehicle 105b.” (column 5, lines 29-36)). This shows that the user’s vehicle is capable of both sensing road conditions that can affect itself and other vehicles, as well as generate alerts and routing instructions that can be transmitted to other vehicles that could be affected by road conditions.

With respect to claim 22, Curlander in combination with Stein, Tao, and Dahlgren, as shown in the rejection above, discloses the limitations of claim 2.
The combination of Curlander, Stein, Tao, and Dahlgren teaches a vehicle state information system with moving obstacle detection and on-board information analysis of claim 2. Curlander, Stein, and Tao do not teach but Dahlgren further teaches transmitting the map to the determined subset of the other vehicles; (“the processing tasks will examine the event information to determine its relevance or relationship to the interests of any other user or party within the client or subscriber environment of the overall system… for example, an event indicator transmitted from the onboard system of exemplary vehicle A may be of interest to vehicle B based on a comparison of the location indicator correlated to the detected event from vehicle A relative to the planned or expected travel route of vehicle B” (column 7, lines 37-45), “Databases 54 may store user information and vehicle information for downloading to the individual onboard systems, e.g., software updates, mapping information, and roadway infrastructure updates” (column 8, lines 6-9)) This shows that data, including mapping information, can be transmitted to determined relevant vehicles.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Curlander’s vehicle state information system, Stein’s moving obstacle sensors, and Tao’s vehicle to vehicle transmission system with Dahlgren’s on-board information analysis to (“improve the condition, capacity, safety and security of the roadways for the traveling public and improve the operation and efficiency of responsible agencies.” See Dahlgren (column 24, lines 8-11). 

With respect to claims 7 and 14, Curlander in combination with Stein, Tao, and Dahlgren, as shown in the rejection above, discloses the limitations of claims 1 and 8.  
The combination of Curlander, Stein, Tao, and Dahlgren teaches a vehicle state information system with moving obstacle detection and on-board information analysis of claims 1 and 8. Curlander, Stein, and Tao do not teach but Dahlgren further teaches wherein a subset of other vehicles is selected based on a payment received from the other vehicles; (“The vehicle transmits an event indicator and correlated vehicle location data to a central facility for further management of the information. The central facility sends communications reflecting event occurrence to various relevant or interested users. The user population can include other vehicle subscribers” (column 2, lines 19-24), “Once reported, the data is analyzed and disseminated, such as to fee-paying customers” (column 12, lines 67 – column 13, lines 1)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Curlander’s vehicle state information system, Stein’s moving obstacle sensors, and Tao’s vehicle to vehicle transmission system with Dahlgren’s on-board information analysis to (“improve the condition, capacity, safety and security of the roadways for the traveling public and improve the operation and efficiency of responsible agencies.” See Dahlgren (column 24, lines 8-11).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicants disclosure. 
Li (CN 109344219 A) is pertinent because (“The advantage of this is that, based on the combination of spatial grid technology and business statistics, the space grid maps the accident location data, analyzes the density of the accident distribution, and displays the grid map through the map” (39)) which pertains to a map displaying the density of road accidents.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662 


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662